DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Notice of Allowance. 
The reply filed 6 November 2020 has been entered:
Claim(s) 1-2, 8-9, and 15-16 is/are amended by way of Examiner’s amendment.
Claim(s) 1-21 is/are pending and considered below.

Election/Restrictions
Applicant's election without traverse of Species I (a surgical stapler classified in A61B17/068) in the reply filed on 6 November 2020 is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Laura Schneider (67,002) on 11 February 2021.

Claim 1, lines 13-16 is amended to:
-- [[, 
and wherein the surgical instrument is a surgical stapler. -- 
Claim 2 is amended to:
-- The clamping mechanism of claim 1, wherein: 

the distal portion of one of the upper elongated member or the lower elongated member comprises a cutting mechanism. -- 
 Claim 8, lines 14-17 is amended to:
-- [[, 
and wherein the surgical instrument is a surgical stapler. -- 
Claim 9 is amended to:
-- The surgical instrument of claim 8, wherein: 


 Claim 15, lines 15-18 is amended to:
-- [[, 
and wherein the surgical instrument is a surgical stapler. -- 
Claim 16 is amended to:
-- The method of claim 15, wherein: 

the distal portion of one of the upper elongated member or the lower elongated member comprises a cutting mechanism. -- 

Allowable Subject Matter
Claim(s) 1-21 is/are allowed.
The following is an examiner’s statement of reasons for allowance. 
The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features: 
“wherein, in the first configuration, the upper and lower elongated members are approximated towards each other and the first and second interlocks are not engaged, 

wherein, in the third configuration, the distal portions of the upper and lower elongated members are moved away from each other relatively, the proximal portions of the upper and lower elongated members are moved away from each other relatively, the first interlock is engaged, and the second interlock is engaged,
and wherein the surgical instrument is a surgical stapler”.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bucciaglia
Baxter, III; Chester O. et al. (US 2015/0173746 A1), Figs. 43-44 disclose an elongated member split into two parts with interlock points at 6654, 6648, and 6646, but do not go through the three configurations as claimed.
Scheib; Charles J. et al. (US 2009/0206140 A1), Figs. 88-90 show multiple elongated member interlocked, but do not go through the three configurations as claimed.
Farascioni; David et al. (US 2013/0119109 A1), Figs. 12-13 show multiple elongated member interlocked, but do not go through the three configurations as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731